           Case 6:20-po-00030-JDP Document 4 Filed 03/04/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     SHANE HOUSDEN
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 6:20-po-00030 JDP
12                      Plaintiff,                  STIPULATION TO CONTINUE INITIAL
                                                    APPEARANCE; [PROPOSED] ORDER
13    vs.
14    SHANE HOUSDEN,                                DATE: March 31, 2020
                                                    TIME: 10:00 a.m.
15                     Defendant.                   JUDGE: Hon. Jeremy D. Peterson
16
17            IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Yosemite Legal Officer Susan St. Vincent, counsel for the plaintiff, and Assistant
19   Federal Defender Benjamin Gerson, counsel for Shane Housden, that the Court continue the
20   status conference scheduled for March 10, 2020 until to March 31, 2020, at 10:00 a.m.
21            After discussion with co-defendant’s counsel, the parties request a further continuance to
22   allow the co-defendants to appear on the same date.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
        Case 6:20-po-00030-JDP Document 4 Filed 03/04/20 Page 2 of 2


 1                                                           Respectfully submitted,
 2
                                                             McGREGOR W. SCOTT
 3                                                           United States Attorney
 4   Date: March 4, 2020                                     /s/ Susan St. Vincent
                                                             Susan St. Vincent
 5                                                           Yosemite Legal Officer
                                                             Attorney for Plaintiff
 6
 7                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
 8
 9   Date: March 4, 2020                                     /s/ Benjamin Gerson
                                                             BENJAMIN GERSON
10                                                           Assistant Federal Defender
                                                             Attorney for Defendant
11                                                           SHANE HOUSDEN
12
13
14                                                           ORDER
15            The Court hereby grants the parties’ request to continue the March 10, 2020 initial
16   appearance to March 31, 2020, at 10:00 a.m.
17
18   Dated:
                                                             Honorable Jeremy D. Peterson
19                                                           United States Magistrate Judge
20
21
22
23
24
25
26
27
28

      Housden – Stipulation to Continue Initial Appearance      2
